            Case 1:19-cv-09953-VEC Document 12
                                            11 Filed 05/05/20 Page 1 of 1



                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
May 5, 2020                                          DATE FILED: 05/05/2020

FILED VIA ECF



                                                               MEMO ENDORSED
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:       Doncouse v. UNTUCKit Retail, LLC, No. 1:19-cv-09953
          Initial Pretrial Conference Joint Letter



Dear Judge Caproni:

            The parties in the above-referenced case submit this letter jointly to update the Court in
advance of the Initial Pretrial Conference scheduled for this Friday, May 8, 2020 at 10:00 am. At
this time, the parties have made good progress toward settlement and are continuing to work toward
that end. Last Friday, May 1, 2020, the parties participated in a pre-mediation call with the court-
appointed mediator and have scheduled mediation for May 26, 2020 in the event that the parties are
unable to settle prior to this date.

           In light of the progress that parties have made toward settlement, the parties further
respectfully request an adjournment of the Initial Pretrial Conference, as well as the submission of a
Civil Case Management Plan and Scheduling Order, until after the scheduled mediation on May 26,
2020.

          We thank you for your attention to this matter. Please let us know if you have any
questions or would like the parties to appear for any reason.
Respectfully submitted,
                                          The May 8 conference is adjourned to June 5, 2020, at 10:00 A.M.
/s/ Jyotin Hamid                          The parties' joint pre-conference submissions are due by May 28,
                                          2020. The parties are reminded to observe the Court's deadlines.
Jyotin Hamid                              Given this extension and the lengthy adjournment in the Court's
919 Third Avenue                          original mediation order, no further adjournments will be granted.
New York, New York 10022
Tel: (212) 909-6000                      SO ORDERED.                     Date: 05/05/2020
jhamid@debevoise.com
cc:     Bradly G. Marks, Esq.
        Counsel to Plaintiff
                                         HON. VALERIE CAPRONI
                                         UNITED STATES DISTRICT JUDGE
